DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                    GREGORY ANGELO FERRARO,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-672

                           [October 22, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562011CF002629C.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

STEVENSON, J.

   Gregory Angelo Ferraro (“Defendant”) appeals from a final judgment
adjudicating him guilty of first degree murder with a firearm and
attempted first degree murder with a firearm. Defendant argues the trial
court erred in denying his motion for judgment of acquittal on the grounds
that the State presented insufficient evidence to support premeditation. A
de novo standard of review applies when reviewing a motion for judgment
of acquittal. Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). “A motion
for judgment of acquittal should be granted in a circumstantial evidence
case if the state fails to present evidence from which the jury can exclude
every reasonable hypothesis except that of guilt.” State v. Law, 559 So. 2d
187, 188 (Fla. 1989). Applying that heightened standard here, we find the
State met its burden and we affirm.

    On the night of the incident, Defendant and others were gathered at a
friend’s house for a party. Towards the end of the night, Defendant started
arguing with one of the other men at the party. The fight was broken up,
and Defendant drove away with a handful of other partygoers. Apparently
still disturbed by the incident, Defendant obtained a gun and returned to
the house approximately two to three hours later. Hearing someone
outside the house, Casey Jackson and Daniel White walked out onto the
porch. Both men leaned out from behind a wall, whereupon Daniel White
was shot and killed by Defendant. Defendant also shot at Casey Jackson.
Defendant claimed that he did not see anyone but heard a gun cock, and
he fired his weapon only in an attempt to scare anyone outside into
returning inside the house so that he could run away.

    Defendant argues his motion for judgment of acquittal should have
been granted because there was insufficient evidence to prove
premeditation. We disagree. The State presented sufficient evidence that
showed Defendant had formed the requisite premeditation, including
evidence that he arranged to pick up some “big artillery” shortly before the
shootings and his remarks that he intended on “bring[ing] . . . fire.” Cf.
Kirkland v. State, 684 So. 2d 732, 735 (Fla. 1996) (holding there was not
sufficient evidence of premeditation when, in part, the defendant did not
make “special arrangements to obtain a murder weapon in advance of the
homicide”). Additionally, despite Defendant’s testimony that he heard
someone walk outside the house and cock a gun, Defendant still elected
to shoot straight and not up into the air or towards the ground. This
evidence negates Defendant’s suggestion that he intended only to scare
the victims. There was also some evidence that the front lawn was
illuminated, which refuted Defendant’s claim that he was unable to see
anyone because it was dark outside. Based on these reasons, and other
evidence presented at trial, we affirm the final judgment.

   Affirmed.

MAY and LEVINE, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2